Appeal and cross appeal from an amended order of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered February 14, 2014. The amended order amended an order entered November 26, 2013 by awarding interest on commissions forfeited by petitioner.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Centra, J.P., Peradotto, Lindley, Whalen and DeJoseph, JJ.